277 F.2d 457
Ferndon WILSON, Administrator of the Estate of Glen Burnard White, Deceased, Appellant,v.C. C. C. HIGHWAY, INC., Appellee.
No. 13966.
United States Court of Appeals Sixth Circuit.
March 14, 1960.

Appeal from the United States District Court for the Northern District of Ohio, Cleveland; Paul Jones, Judge.
John E. Forrester, Ralph D. Kovanda of Rager & Forrester, Cleveland, Ohio, and W. Buford LeWallen, Clinton, Tenn., for appellant.
Richard C. Green, Cleveland, Ohio, for appellee.
Before MILLER, Circuit Judge, and BOYD and O'SULLIVAN, District Judges.
PER CURIAM.


1
This case was heard and considered by the Court upon the briefs, oral arguments of counsel for the parties, and upon the record in the case; And, it appearing that the questions raised by the appellant herein are without merit;


2
The judgment of the District Court is affirmed; and it is so ordered.